DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alan Koenck (Registration #43,724) on 05/11/2021.
	The claims shall be amended as follows:
(Currently Amended) A method of displaying by a display device, comprising: 
acquiring an image to be displayed, the image comprising a plurality of n layers; 
acquiring a first image data of pixels in each of the plurality of layers, wherein the first image data comprises a plurality of color information and transparency information; 
separating the first image data based on the plurality of color information, so as to obtain a plurality of second image data of the pixels in each layer of the plurality of layers, wherein each second image data of the plurality of second image data comprises one color information and a transparency information; 

synthesizing the second image data belonging to one and the same group of the plurality of second image data groups to a synthesized layer data respectively, so as to obtain a plurality of synthesized layer data; 
wherein obtaining the plurality of synthesized layer data by synthesizing for each color Ci, with i= Red (R), Green (G) and Blue (B) of the colors RGB, is computed as follow:
Ci layer= Xj= Cij*Aj + Xj-1*(1-Aj), with Xj is layer jth for color Ci, Cij is the color information for Ci at layer jth, Aj is the transparent information of Ci at layer jth, Xj-1 is previously computed for layer j-1th for color Ci in same manner to Xj, X1= Ci1, j= n…2 and n is an integer greater than 2; and 
 displaying the plurality of synthesized layer data sequentially in a first preset order of the colors.

4. (Currently Amended) The display method of claim 1, wherein synthesizing the second image data comprises: 
arranging the plurality of second image data groups in a second preset order, so as to generate a queue; and 
reading and synthesizing the second image data in the plurality of second image data groups in the queue sequentially, so as to obtain the plurality of synthesized layer data.



7. (Currently Amended) The display method of claim 1, wherein displaying the plurality of synthesized layer data sequentially comprises: 
parsing and outputting the plurality of synthesized layer data sequentially in the first preset order of the colors for displaying.

12. (Currently Amended) The display device of claim 9, wherein the one or more processors are further configured to: 
arrange the plurality of second image data groups in a second preset order, so as to generate a queue; and 
read and synthesize the second image data in the plurality of second image data groups in the queue sequentially, so as to obtain the plurality of synthesized layer data.

14. (Canceled)

15. (Currently Amended) The display device of claim 9, further comprising: 
a driving IC, configured to parse and output the plurality of synthesized layer data sequentially in the first preset order of the colors, so as to be displayed by the display device.

Allowable Subject Matter
Claims 1-5, 7, 9-13, 15 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The combine references of Cheng and Han do not recite all the limitations as in claim 1 and its dependent claims. Neither Cheng nor Han teaches or suggests obtaining the plurality of synthesized layer data by synthesizing for each color Ci, with i= Red (R), Green (G) and Blue (B) of the colors RGB, is computed as follow: Ci layer= Xj= Cij*Aj + Xj-1*(1-Aj), with Xj is layer jth for color Ci, Xj-1 is previously computed for layer j-1th for color Ci in same manner to Xj,… in viewing the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.